698 N.E.2d 399 (1998)
TOWN OF ST. JOHN, et al., Petitioners,
v.
STATE BOARD OF TAX COMMISSIONERS, Respondent.
No. 49T10-9309-TA-00070.
Tax Court of Indiana.
April 2, 1998.

ORDER OF CLARIFICATION
In its Order and Judgment Entry of March 2, 1998, this Court ordered
the State Board to consider all competent real world evidence presented to the State Board by persons filing appeals on or after May 11, 1999. If, and only if, taxpayers introduce real world evidence at the administrative level, will this Court then consider such evidence presented to it.

*400 Town of St. John v. State Bd. of Tax Comm'rs, 691 N.E.2d 1387, 1390 (Ind.Tax Ct.1998) (order).
Petitioners have moved for clarification of this paragraph. Specifically, the Petitioners note that the first quoted sentence is ambiguous. They contend that it is unclear whether the Court is referring to appeals filed with the State Board on or after May 11, 1999, or if the Court is referring to petitions filed with county boards of review on or after that date.
In its response to Petitioners' motion, the State Board reads the order correctly. The Court's order should be read as focusing on the date, thereby making May 11, 1999 the date for the application of competent real world evidence in new tax appeals, which begin at the county board level. Therefore, only those Form 130 petitions filed with the county boards of review pursuant to IND. CODE ANN. § 6-1.1-14-11 (West Supp. 1997) on or after May 11, 1999 may utilize the real world standard. Thereafter, if those taxpayers who file a petition on or after May 11, 1999 seek review of the county board's actions pursuant to IND. CODE ANN. § 6-1.1-15-3 (Form 131), the State Board must also consider any competent real world evidence. The requirement that the State Board consider real world evidence does not apply where the taxpayer's original challenge to his assessment was initiated at the county board level prior to May 11, 1999.
The Court also notes that a Form 133 Petition for Correction of Errors (IND. CODE ANN. § 6-1.1-15-12) can be filed at any time and can be applied retroactively up to three years under IND. CODE ANN. § 6-1.1-26-1(2) (West 1989) (amended 1997). This, however, is not a concern because of the types of errors correctable via a Form 133 Petition. Form 133 Petitions can only be used to correct objective errors in the tax duplicate. See Bender v. State Bd. of Tax Comm'rs, 676 N.E.2d 1113 (Ind.Tax Ct.1997). Such objective errors are correctable pursuant to precise and exact standards. A calculation of the effect of real world evidence on an individual assessment will typically require subjective judgment. Because errors involving subjective judgment are not correctable via a Form 133 Petition, the Court does not foresee any opportunity to apply real world evidence retroactively by using the Form 133 process.
IT IS SO ORDERED.